Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 06-1329

                                SELIM RROSHI,

                                 Petitioner,

                                       v.

                ALBERTO R. GONZALES, ATTORNEY GENERAL,

                                 Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF THE

                     BOARD OF IMMIGRATION APPEALS



                                    Before

                       Torruella, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                      and Howard, Circuit Judge.



     Saher J. Macarius and Audrey Botros on brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Greg Mack, Senior Litigation Counsel, Office of Immigration
Litigation, and Daniel R. Dertke, Environmental Defense Section,
Environmental and Natural Resources Division, U.S. Department of
Justice, on brief for respondent.



                                April 4, 2007
           STAHL, Senior Circuit Judge.     Petitioner Selim Rroshi

petitions for review of the Board of Immigration Appeals's (BIA)

affirmance of an immigration judge's (IJ) denial of his application

for asylum.1   We find that Rroshi's petition is precluded by Tota

v. Gonzales, 457 F.3d 161 (1st Cir. 2006), and we therefore affirm.

           Rroshi is a native and citizen of Albania who arrived in

the United States on March 3, 2002, on a false passport.        The

Immigration and Naturalization Service (INS)2 issued a Notice to

Appear, and at a hearing on September 11, 2002, Rroshi conceded

removability, but applied for relief based on his experiences in

Albania.    The IJ denied relief, and the Board of Immigration

Appeals (BIA) affirmed and adopted the IJ's decision.

           Rroshi was born in 1966 in Durres, Albania, into a family

of "Kulaks,"3 who were considered opponents of the Communist regime

then in power.    Some of Rroshi's family members spent time in

prison, presumably for political reasons.    Rroshi became involved

with the Democratic Party in 1990, and participated in party


     1
      Rroshi was also denied withholding of removal and protection
under the Convention Against Torture, but does not appeal those
denials here.
     2
      The Homeland Security Act of 2002, Pub. L. No. 107-296, §
471, 116 Stat. 2135, 2205 (codified as amended at 6 U.S.C. §
291(a)), abolished the INS and transferred its duties to the
Department of Homeland Security. See Lattab v. Ashcroft, 384 F.3d
8, 13 n.2 (1st Cir. 2004).
     3
      "Kulak" seems to be a generic term for landowners and others
with wealth who were disfavored during the Communist regime.

                                -2-
rallies and organizing activities. In 1991, Rroshi was shot in the

leg on his way home from a demonstration.           He believes that he was

targeted by the Communist Party because of his Democratic Party

activities.

            The Democratic Party took power in 1992, and Rroshi

continued   to   be   active   in   the    party.    The   Socialist   Party,

apparently made up largely of former Communist Party members,

returned to power in 1997.          In the period leading up to that

election, Rroshi again became the subject of physical attacks.

            On June 22, 1997, Rroshi visited the village of Rreth to

campaign for the Democratic Party.          There, he spoke to a group of

about 40 or 50 people in the town center and advocated, among other

things, that the Socialist Party should be outlawed.              Socialist

Party members hit and swore at Rroshi and his companions as they

left town that evening.

            When Rroshi and his companions returned to Durres, they

parked near the Democratic Party office and went for a walk on the

town’s promenade.     As they walked, a car pulled up in front of them

and three men got out and began to beat Rroshi and his companions.

The men forced Rroshi and the others into their car, blindfolded

them, and took them to a house 45 minutes away, where the beatings

continued and the captors told them to leave the Democratic Party.

They were held captive in the house for two weeks, until the




                                     -3-
election had passed.      When Rroshi was released, his captors told

him that if they caught him again, they would kill him.

            After the election, Democratic Party members continued to

be harassed and threatened.          Socialist Party members entered

Rroshi's house and mistreated his mother and brother.            Rroshi was

also   arrested   on    two   occasions   and   held   without   charge   or

explanation for several hours.

            In January 2002, Rroshi was at a bar in Durres, when a

person in a military-looking uniform approached him and left a

bullet on his table, and warned him that he would have the same

fate as his friends, presumably referring to Democratic Party

members who had been killed.       Two days after that, Rroshi went to

Tirane, where he procured a false passport.             He then left the

country through Italy, traveled to Spain, and then to the United

States, entering in Chicago. Upon entry, he disclosed to a customs

official that his passport was false and that he was seeking

asylum.

            In order to qualify for asylum, Rroshi must show that he

is a "refugee."        8 U.S.C. § 1158(b)(1)(A), (B)(i); 8 C.F.R. §

208.13(a).   A "refugee" is a person outside his or her home country

who is "unable or unwilling to return . . . because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion."    8 U.S.C. § 1101(a)(42)(A).         If a person can show past


                                    -4-
persecution, this creates a presumption that the person has a well-

founded fear of future persecution.                     8 C.F.R. § 208.13(b)(1).

However, this presumption can be rebutted by a preponderance of

evidence      that   "[t]here       has     been    a    fundamental     change    in

circumstances such that the applicant no longer has a well-founded

fear of persecution."          8 C.F.R. § 208.13(b)(1)(i)(A).

              The IJ found Rroshi credible, and agreed that he had

suffered      past   persecution.         This     shifted    the   burden   to   the

government to show that, despite this past persecution, Rroshi did

not have a well-founded fear of future persecution. The government

presented evidence of changed circumstances in Albania, primarily

through the U.S. State Department's 2004 report, Albania: Profile

of   Asylum     Claims   and    Country     Conditions       ("Country   Conditions

Report").      The report noted that there had been no major outbreaks

of political violence since 1998, that neither party any longer

engaged    in    policies      of   abuse    or    coercion    against    political

opponents, and that many former opposition members had returned to

the country without reprisal.

              Relying on the Country Conditions Report, the IJ held

that changed circumstances were such that Rroshi did not have a

well-founded fear of future persecution.                   The BIA affirmed in a

short opinion adopting the decision of the IJ.

              We review the decision of the BIA directly, but "[w]here

the BIA deferred to or adopted the IJ's reasons for denying [the


                                          -5-
petitioner's] claims, we review those portions of the IJ's decision

as part of the final decision of the BIA."             Hernandez-Barrera v.

Ashcroft, 373 F.3d 9, 20 (1st Cir. 2004).                   We review the IJ's

factual   findings    under   the    deferential     "substantial     evidence"

standard.      Dhima v. Gonzales, 416 F.3d 92, 95 (1st Cir. 2005).            The

IJ's determination must stand "unless any reasonable adjudicator

would be compelled to conclude to the contrary."                    8 U.S.C. §

1252(b)(4)(B).      This same standard applies to an IJ's finding of

changed circumstances, where such a finding is based on factual

determinations, as this one was.              Tota, 457 F.3d at 165 n.8;

Mehilli v. Gonzales, 433 F.3d 86, 93 (1st Cir. 2005).

            While the State Department's Country Conditions Reports

are not binding, Gailius v. INS, 147 F.3d 34, 45 (1st Cir. 1998),

they are "generally probative of country conditions" and "may be

sufficient . . . to rebut the presumption of future persecution,"

Palma-Mazariegos v. Gonzales, 428 F.3d 30, 36 (1st Cir. 2005).                 In

the case of Albania, we have recently addressed the applicability

of the Country Conditions Report under circumstances remarkably

similar to those here.        See Tota, 457 F.3d at 162-65; see also

Alibeaj   v.    Gonzales,   469,    F.3d    188,   192-93    (1st   Cir.   2006);

Bollanos v. Gonzales, 461 F.3d 82, 86 (1st Cir. 2006).                        The

petitioner in Tota, Gen Tota, also worked for the Democratic Party

during the same period, and was beaten and accosted by Socialist

Party members (although he was not kidnapped as Rroshi was).


                                      -6-
Following      the    Socialists'      return    to   power    in    1997,     he   was

frequently arrested and held without charge, once for 20 hours.

Tota ultimately left Albania in 2000 and sought asylum in the

United States.

              As in this case, the IJ found Tota credible as to past

persecution, but found that the Country Conditions Report provided

sufficient evidence to rebut the presumption of future persecution.

On   appeal,    Tota    challenged      the    IJ's   reliance      on   the   Country

Conditions Report, but we held that "substantial evidence culled

from the [Country Conditions Report], specifically tailored to the

discussion of political persecution of [Democratic Party] members

by the Socialist government, supports the IJ's finding that the

government      met    its    burden    of     rebutting      Tota's     presumptive

well-founded fear of persecution."              Tota, 457 F.3d at 168.          Only a

short period of time has passed since our decision in Tota, and

there   has    been    no    evidence   presented      that   the    situation      has

worsened in Albania in that period.                   Therefore, we follow our

decision in Tota and deny the petition for review.

              The petition for review is denied.




                                         -7-